DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low frequency" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "low frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what frequency ranges Applicant considers to be a low frequency.
Claims 11 ad 20 state that the blocking electrode operates at a frequency outside of recording bandwidth of nerve activity in the body. The Examiner was unable to find any discussion or description in the original field disclosure indicating what particular frequency values or ranges meet this definition. It is unclear what frequency values .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-10, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kilgore et al. (2004/0127953).
Regarding Claims 1 and 12, Kilgore discloses a nerve activity blocking system and method comprising delivering a low frequency (0.5 Hz to 10 KHz) alternating current (par. [0030-0032]) to electrodes 22 in order to reversibly block nerve impulses/action potentials along the nerve/nerve fiber (Abstract; par. [0004, 0017]; Fig. 
In regards to Claims 4 and 15, Kilgore discloses selectively controlling the stimulus amplitude to controllably target specific nerve fibers, such as targeting only large nerve fibers or blocking large and small nerve fibers (par. [0033, 0038-0039]).
With regards to Claims 5 and 16, Kilgore discloses a sensing electrode to sense an electroneurogram in order to monitor spasms along a nerve fiber and to control stimulation based on the sensed signals (par. [0042]).
Regarding Claims 7-9 and 18, Kilgore discloses a first non-blocking zone in which m and h gates are open in an initial phase of pulse 36 and a second blocking zone in which m and h gates are closed through a second phase of pulse 36, thus blocking the nerve fibers (par. [0036]; Fig. 6, 7). The transition from the non-blocking zone to the blocking zone occurs due to a voltage caused by the stimulation pulse reaching a threshold level (par. [0039]). This level of block will be maintained until a voltage caused by the stimulation pulse drops below a threshold level, thus making the system and method a reversible nerve block (par. [0037]).
In regards to Claims 10 and 19, Kilgore discloses more than one electrode 22 can be used to apply a blocking signal (par. [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 11, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kilgore et al. (2004/0127953).
In regards to Claims 2 and 13, Kilgore discloses applying a stimulus varying between 0 and 1 milliamp (0-1000 microamperes) thus encompassing the claimed value of 100 microamperes.
Alternatively, Kilgore does not discloses the exact value of 100 microamperes. It would have been obvious to one having ordinary skill in the art before the effective filing 
In regards to Claims 3, 11, 14 and 20, Kilgore discloses applying a stimulus varying having a frequency in the range of 0.5 Hz to 10KHz thus encompassing most of the claimed range of 0.01 hertz to 100 hertz (par. [0032]).
Alternatively, Kilgore does not discloses the exact range of 0.01 Hz to 100 Hz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the frequency range to 0.01 Hz to 100 Hz, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al. (2004/0127953). in view of Ayal et al. (2005/0102007). Kilgore discloses sensing incoming spasms along nerve and applying nerve blocking signals to terminate these spasms but fails to disclose sensing downstream nerve activity. However, Ayal discloses utilizing downstream electrodes to sense nerve activity for the purpose of identifying the effectiveness of the applied electrical pulses and adjusting the applied stimuli to achieve a more effective nerve block (par. [0231-0237]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Kilgore reference to include downstream electrical signal sensing, as taught and suggested by Ayal, for the purpose of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792